DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicant has claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. Each independent claim identifies the following uniquely distinct features:
1.	Regarding claim 1 – A method used in a wireless LAN (WLAN) system, the method performed by a transmitting station (STA) and comprising: transmitting a setup frame to a receiving STA, wherein the setup frame includes a first bandwidth field including first information related to a bandwidth of requested channels, wherein the requested channels include a first channel and a second channel, wherein the first channel and the second channel are aggregated, receiving a feedback frame from the receiving STA, wherein the feedback frame includes a second bandwidth field including second information related to a bandwidth of accepted channels, wherein the second bandwidth field has a same value as the first bandwidth field, performing a beamforming training on the first and second channels, wherein the transmitting STA transmits a first Beam Refinement Protocol (BRP) frame to the receiving 
2.	Regarding claim 5 – A transmitting station (STA) in a wireless LAN (WLAN) system, comprising: a transceiver configured to transmit and/or receive a wireless signal, and a processor configured to control the transceiver, wherein the processor is configured to: transmit a setup frame to a receiving STA, wherein the setup frame includes a first bandwidth field including first information related to a bandwidth of requested channels, wherein the requested channels include a first channel and a second channel, wherein the first channel and the second channel are aggregated, receive a feedback frame from the receiving STA, wherein the feedback frame includes a second bandwidth field including second information related to a bandwidth of accepted channels, wherein the second bandwidth field has a same value as the first bandwidth field, perform a beamforming training on the first and second channels, wherein the transmitting STA transmits a first Beam Refinement Protocol (BRP) frame to the receiving STA and receives a second BRP frame from the receiving STA through the first and second channels while performing the beamforming training, wherein a training (TRN) field is included in an end of the first BRP frame and an end of the second BRP frame, and transmit data to the receiving STA through the first and second channels based on the beamforming training.
3.	Regarding claim 9 - A receiving station (STA) in a wireless LAN (WLAN) system, comprising: a transceiver configured to transmit and/or receive a wireless signal, and a processor configured to control the transceiver, wherein the processor is configured to: receive a  of the first BRP frame and an end of the second BRP frame; and receive data from the transmitting STA through the first and second channels based on the beamforming training.
The closest prior art, either singularly or in combination, fail to anticipate or render the above limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter

Claims 1, 3-5, 7-9, 11, and 12 are allowable over the prior art of record.

Conclusion

Claims 1-20 being allowable, Prosecution On The Merits Is Closed in this application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Seok (US 2017/0048048 A1) discloses block acknowledgement for multi-user transmission in WLAN systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Banks-Harold, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300

Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22313.

John Pezzlo
/John Pezzlo/
29 July 2021
Primary Examiner, AU 2465